                                                                  FILED
UNITED STATES DISTRICT COURT
                                                              IN CLERK'S OFFICE ■ ,
                                                          US DISTRICT COURT E.D.N.'i^.
EASTERN   DISTRICT OF NEW YORK
                                                ■X        ★ A?h25^20I3 a
RAYMOND I. AIGBEKAEN,
                                                          BROOKLYN OFFICE
                                   Plaintiff,

           - against -
                                                         MEMORANDUM AND
                                                         ORDER
                                                         18-CV-6529 (KAM)
CHRISTEN NIELSON, Secretary of the U.S.
Department of Homeland Security,
in her official capacity; KELLY BAIRD,
Special Agent, Homeland Security
Investigations, in her official
capacity; and THOMAS HOMAN, Acting
Director of CBP, in his official capacity.

                                   Defendants.
                                                     X



MATSUMOTO, United States District Judge:

            On November 13, 2018, pro se plaintiff Raymond I.

Aigbekaen, incarcerated at FCI Beaumont in Beaumont, Texas

pursuant to a conviction in the United States Court District of

Maryland,! filed this civil rights action pursuant to Bivens v.

Six Unknown Agents of Federal Bureau of Narcotics, 403 U. S.



1 According to PACER, Public Access to Court Electronic Records, the
repository of federal appellate, district and bankruptcy case and docket
information of which the Court takes judicial notice, on August 25, 2015,
Plaintiff was indicted in the District of Maryland. See Indictment, United
States V. Aigbekaen, 15-CR-462 (D. Md. Aug. 25, 2015). After a nine-day jury
trial in September 2016, Plaintiff was convicted on all six counts of the
indictment and sentenced to 180 months of imprisonment. See Jury Verdict,
United States v. Aigbekaen, 15-CR-462 (D. Md. Sept. 29, 2016); see also
Judgment, United States v. Aigbekaen, 15-CR-462, (D. Md. Feb. 9. 2017).

                                      1
388, 397 (1971) seeking damages and declaratory relief for the

confiscation, by the defendants, of his electronic devices at an

unspecified place on May 19, 2015.   For the reasons below, the

Court dismisses the instant complaint for improper venue, and

directs plaintiff to submit an amended complaint within thirty

days of the date this Order is entered on the docket.

          A civil action may be brought in a judicial district

in which any defendant resides, if all defendants are residents

of the State in which the district is located, or where a

substantial part of the events or omissions giving rise to the

claim occurred.   28 U.S.C. § 1391(b).     The instant case has no

discernible connection to this district.     The complaint appears

to allege claims arising from a search conducted by federal

Homeland Security officials pursuant to the investigation and

prosecution of plaintiff in Maryland for various sex trafficking

and prostitution offenses.   (ECF No. 1, Compl. at 2, 5.)

          On May 19, 2015, plaintiff returned from traveling

outside the United States of America.      As he deplaned ''at the

U.S. border" (the complaint does not provide an airport or a

state), federal officers seized plaintiff's electronic devices

"at a U.S. port of entry without probable cause," at the

direction of defendant Homeland Security Special Agent Kelly
Baird and retained them ^^for weeks beyond the time he entered

the country."   {Compl. at 2.)

          Plaintiff does not provide an address for any of the

defendants, each of whom is a federal official that allegedly

participated in the seizure of Plaintiff's electronic devices on

May 19, 2015, except for the Secretary of Homeland Security, who

''has authority over all DHS policies and practices" including

those challenged in plaintiff's complaint.    (Compl. at 3.)

Agent Wendy Fu, named in the body of the Complaint, was

allegedly directly involved in the May 19, 2015 seizure of

plaintiff's property, and no address is provided for Agent Wu.

Nowhere in the complaint does plaintiff state that any part of

the challenged acts took place in the Eastern District of New

York.   Although he checked a box on the civil cover sheet where

he indicated that the events or omissions giving rise to his

claims occurred in the E.D.N.Y., that is plainly insufficient.

(ECF 1-1, Civil Cover Sheet, at 2.)   Accordingly, the Court

concludes that plaintiff has not established that venue is

proper in the Eastern District of New York.

          "[T]he district court of a district in which is filed

a case laying venue in the wrong division or district shall

dismiss, or if be in the interest of justice, transfer such case
to any district or division in which it could have been

brought."    28 U.S.C. § 1406(a).   As plaintiff failed to state a

claim with facts conferring federal question or diversity

jurisdiction, the complaint is dismissed.      Adames v. Taju, 80 F.

Supp. 3d at 467-468 (E.D.N.Y. 2015).       However, in light of

plaintiff's pro se status, rather than dismissing the complaint,

the court grants plaintiff leave to file an amended complaint.

Id. at 468.


                              CONCLUSION


            Accordingly, the complaint is dismissed for failure to

state a claim on which relief may be granted.        28 U.S.C. §

1915(e)(2)(B)(ii).    However, in light of this Court's duty to

liberally construe pro se complaints, plaintiff is granted 30

days leave from the entry date of this order to file an amended

complaint to allege facts sufficient to support venue in the

E.D.N.Y.     See Cruz v. Gomez, 202 F.3d 593, 597-598 (2d Cir.

2000).     Plaintiff is directed that the amended complaint must

comply with Rule 8(a) of the Federal Rules of Civil Procedure.

Should plaintiff elect to file an amended complaint, the amended

complaint must state the basis for federal jurisdiction and must

set forth the factual allegations to support any claims against

any named defendants.     Plaintiff must also provide the dates and
locations for each relevant event.


          Plaintiff is advised that an amended complaint does

not simply add to the first complaint.    Once an amended

complaint is filed, it completely replaces the original.

Therefore, plaintiff must include in the amended complaint all

the necessary information that was contained in the original

complaint.    The amended complaint must be captioned as an

''Amended Complaint" and bear the same docket number as this

order.


             If plaintiff fails to comply with this order within

the time allowed, judgment dismissing this action shall enter.

No summons shall issue at this time.     The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be
taken in good faith and therefore in forma pauperis status is

denied for purpose of an appeal.     Coppedge v. United States, 269
U.S. 438, 444-45 (1962).     The clerk is respectfully requested to

mail a copy of this order to plaintiff at the address on the

docket and note service on the docket.




SO ORDERED.
Dated:   April 18, 2019
         Brooklyn, New York


                                    /s/
                              KIYO A. MATSUMOTO
                              United States District Judge
                              Eastern District of New York
